                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 JOSEPH HARDESTY, ET AL.,                        :   Case No. 1:16-CV-00298
 Individually and on behalf of All               :
 Others Similarly Situated                       :   Judge Timothy Black
                                                 :
                              Plaintiffs,        :
                                                 :   ORDER GRANTING PLAINTIFFS’
        v.                                       :   UNOPPOSED MOTION FOR
                                                 :   EXTENSION OF TIME TO FILE
 THE KROGER CO., et al.                          :   REPLY IN SUPPORT OF MOTION
                                                 :   FOR PARTIAL SUMMARY
                              Defendants.        :   JUDGMENT


       This matter is before the Court on Plaintiffs’ Unopposed Motion for Extension of Time to

File Reply in Support of Motion for Partial Summary Judgment. Having considered this matter

fully and being otherwise sufficiently advised, it is hereby ORDERED that the Motion is

GRANTED, extending the April 5, 2019 deadline for Plaintiffs to file their reply in support of

Motion for Partial Summary Judgment to April 12, 2019. No other dates are affected by this Order.

       ENTERED this ____ day of ______________, 2019.



                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
Respectfully submitted,

/s/ Joshua M. Smith
Peter A. Saba (0055535)
Joshua M. Smith (0092360)
Sharon Sobers (0030428)
Jeffrey M. Nye (0082247)
STAGNARO, SABA
& PATTERSON CO., L.P.A.
2623 Erie Avenue
Cincinnati, Ohio 45208
(513) 533-2701
(513) 533-2711 (fax)
pas@sspfirm.com
Attorneys for Plaintiffs




                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a true and accurate copy of the foregoing was
served electronically through the District Court’s electronic case filing system upon David K.
Montgomery, Esq. and Ryan M. Martin, Esq., Jackson Lewis P.C., PNC Center, 26th Floor, 201
East Fifth Street, Cincinnati, Ohio 45202, this 29th day of March 2019.

                                           /s/ Joshua M. Smith
                                           Joshua M. Smith (0092360)
